Title: From George Washington to Brigadier General Samuel Holden Parsons, 5 March 1778
From: Washington, George
To: Parsons, Samuel Holden

 

Dear Sir,
[Valley Forge] 5th March 1778.

I learn from undoubted authority that General Clinton Quarters in Captn Kenedys House in the city of New York which you know is near Fort George and by the late fire stands in a manner alone. What Guards may be at or near his Quarters I cannot with precission say & therefore shall not add any thing on this score least it should prove a mis-information—but I think it one of the most practicable (and surely it will be among the most desirable & honorable) things imaginable to take him Prisoner.
This House laying close on the Water & a retired way through a back yard or garden leading into it what if you have whale Boats (8 or 10) but want of secrecy can prevent the execution in the hands of an enterprizing Party. The imbarkation might even be (and this I should think best) at Kings ferry on the first of the ebb and early in the evening—Six or eight hours with change of hands would run the Boats under the west shore & very secretly to the City and the flood tide will hoist them back again; or a party of Horse might meet them at Fort Lee.
I had like not to have mentioned that no Ship of War is in the North River (was not at least ten days ago, nor within 400 yards of the point—all being in the East River—I shall add no more—this is dropt as a hint to be improved upon or rejected as circumstances point out and Justify. I am &ca

G. W——n

